Case 1:19-cr-00035-JMS-DLP Document10 Filed 01/24/19 Page 1 of 1 PagelD #: 15

AO 442 (Rev. II/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

FILEN

JAN 2 4 2019

U.S. CLERK’S OFFICE
INDIANAPOLIS, INDIANA

Southern District of Indiana

United States of America

 

 

V. )
) Case No. _ 1:19-mj-0067

)

)

KASON DIXON )

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) KASON DIXON >
who is accused of an offense or violation based on the following document filed with the court:

CI Indictment C1 Superseding Indictment 1 Information C) Superseding Information a Complaint —
© Probation Violation Petition C1 Supervised Release Violation Petition [Violation Notice © Order of the Court

This offense is briefly described as follows:

Count 1: Possession with Intent to Distribute a Controlled Substance, in violation of 21 U.S.C. § 841(a)(1)
Count 2: Possession a Firearm During and in Relation to a Drug Trafficking Crime, in violation of 18 U.S.C. §

924(c)

SRA.

 

 

 

 

 

 

Date: 01/17/2019
: Issuing officer's signature
City and state: Indianapolis, IN Hon. Tim A. Baker, U.S. Magistrate Judge
Printed name and title
Return
This warrant was received on (date) -| TIFF 4 , and the person was arrested on (date) |-o Y-| 1-04-17

at (city and state) Lp) DEAWA Pon. tr Ee

Date: [-U-14

 

(Ar Prdstine offi icer’s signature
Aroety SUf|ith» S/a ATE

Printed name and title

 

 
